Citation Nr: 0304224	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  96-25 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.  An October 2000 Board decision 
granted reopening of a claim for service connection low back 
disability, determined that the reopened claim was well 
grounded and remanded the reopened claim for further RO 
action.  

The case was returned to the Board in August 2002.  
Thereafter, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  In December 2002 
the Board provided notice of the development and afforded the 
veteran and his representative an opportunity to submit 
additional evidence and argument, as required by 38 C.F.R. 
§ 20.903 (2002).  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained.  

2.  The veteran's current low back disability, to include 
degenerative disc disease, is etiologically related to his 
period of active service.  


CONCLUSION OF LAW

Low back disability was incurred during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's claim.  
Therefore, no further development is required to comply with 
the VCAA or the implementing regulations. 

Factual Background

Service medical records (SMRs) reflect that the veteran was 
treated for multiple fragment wounds of the right arm, legs 
and back in May 1969.  On examination there was a right 
scapular skin wound.  He was seen in January 1970 for 
complaints of back pain of three days' duration from an old 
shell fragment wound of the right lower back which was well 
healed.  On examination there was a well-healed scar.  
Medical treatment included medication and a heating pad.  

The veteran's spine was normal on separation examination in 
February 1970.  

On VA examination in June 1970, the veteran did not report 
complaints with regard to his back but did relate having 
incurred a wound in his back in Vietnam.  There was no 
diagnosis of any musculoskeletal abnormality associated with 
his back.  

On VA examination in June 1987, the veteran reported having 
had VA surgery in April 1987 for a herniated disc in his 
lumbar spine.  At that time, the veteran was service-
connected for residuals of shell fragment wounds of the left 
leg, the left thigh, the right leg, the right arm and elbow, 
residuals of a cortical fracture of the right distal radius, 
and a scar on the right side of the chest.  The examining 
physician opined that there was no causal relationship 
between the veteran's complaints of pain and his service-
connected disabilities.  

On a separate VA neurological examination in June 1987, the 
examining physician opined that there was no causal 
relationship between the veteran's shell fragment wounds and 
a "pinched nerve" in his back which had been relieved by the 
laminectomy.  

In March 1995 the veteran stated that he was injured while on 
patrol during service in Vietnam when a land mine detonated 
throwing him 20 to 30 feet into the air.  He was then treated 
for multiple shell fragment wounds.  At his last military 
assignment, at Fort Knox, he was provided with heating pads 
to relieve his back pain.  He began to experience severe back 
problems, beginning in 1972.  He obtained medical treatment 
from the Manhattan VA Medical Center (VAMC) between 1972 and 
1987.  In approximately 1977, a physician at the Manhattan 
VAMC suggested back surgery, but estimated a no better than 
50-50 chance of improvement.  In 1987, he underwent surgery 
at the L5 vertebral disc because, at that time, he was 
persuaded that surgery would be helpful in relieving his 
symptoms.  He believed that this disorder was influencing his 
service-connected disabilities, particularly in his legs.  
Because his low back disability increased in severity, he had 
further VA back surgery in 1995.  He felt that his back 
disability began with the inservice landmine explosion.  

In December 1995, the VAMC in New York, New York indicated 
that a medical record had been initially created for the 
veteran in March 1989, but the record was no longer available 
pursuant to VA regulations.

In a VA Form 9 submitted in April 1996, the veteran contended 
that entries in his SMRs reflecting that he was seen at his 
military unit's dispensary relate to occasions when he was 
given medication to relieve his discomfort, including his 
back symptoms.  Also attached was an original December 1979 
VA medical consultation reflecting that he had been admitted 
to the emergency room of a VAMC in New York, New York for L4 
radiculopathy. 

At a hearing in June 1996 before a hearing officer at the RO, 
the veteran testified that he was injured during service, in 
an explosion which knocked him off his feet.  

In a June 1996 statement, the veteran's wife indicated that 
she had known the veteran since 1967, that they had married 
in 1970 and that he began to complain of back pain in 1971.  

In a statement submitted in October 1997, the veteran 
indicated that he received treatment for his back in the mid-
1970s from a chiropractor whose name he could not recall. 

Medical records pertaining to the veteran, compiled by the 
City of New York, from 1965 to 1985, indicate that he 
received treatment for back pain in September 1982 and that 
in June 1984 his back was treated by a chiropractor 
identified as "Dr. Rossi."  A June 1974 letter from the VA 
outpatient clinic in New York, New York to the New York City 
Police Department refers to a January 1970 SMR which notes 
that an old fragment wound of the veteran's right lower back 
was well-healed and that he was given a heating pad and 
medication.  

The veteran underwent a posterolateral lumbar diskectomy 
during VA hospitalization in February 1995.  He had further 
VA disk surgery in September 1998.  

VA clinical records reveal that the veteran underwent a 
lumbar laminectomy in September 1998.  

On file are records from 1995 to 1998 from Dr. Nakkache.  In 
a March 2002 statement Dr. Nakkache reported that he had 
treated the veteran from 1995 to April 1999 for low back 
problems.  He also stated: 

As we know by way of history, he was injured for the 
first time while in the service as he was stepping 
close to a land mine and was thrown quite a few feet 
up in the air.  As such, that injury was at least 
partially responsible for his ongoing back problems.  

On June 5, 2002, a VA physician conducted an orthopedic 
examination.  He reviewed the veteran's claim file and noted 
that the veteran dated his current back problems to shrapnel 
injuries from a land mine in 1969.  In March 1971 he had 
severe back pain which radiated into his left leg, down to 
the ankle, and a herniated disk was diagnosed.  He declined 
surgery and was treated conservatively.  His subsequent 
history of multiple surgical procedures on his back was 
related.  After an examination, the diagnosis was lumbosacral 
pain, postoperative times three.  The examiner believed that 
"it is less likely than not that this is associated with his 
shrapnel injuries of 1969."  

On June 11, 2002, another VA physician reviewed the veteran's 
claim file and conducted a neurology examination.  That 
examiner noted that the veteran's history had been stated in 
the previous examination report.  After an examination the 
diagnoses were lumbosacral pain, postoperative times three 
with radiographic evidence of degenerative disk disease and a 
shrapnel injury.  That examiner stated that, "it is less 
likely than not that the back pain and degenerative disk 
disease are associated with the shrapnel injuries of 1969."  

On January 11, 2003, the physician who conducted the VA 
examination on June 11, 2002, stated that after review of the 
claims file it was his opinion that it was at least as likely 
as not that the chronic low back pain condition was related 
to the shrapnel fragment wound trauma in the low back and the 
subsequent surgical intervention for removal of shrapnel.  
There was no clinical correlation or relationship between the 
shrapnel fragments and the onset of degenerative disc 
disease.  

On January 17, 2003, the physician who conducted the VA 
examination on June 5, 2002, stated that after review of the 
claims file it was his opinion that it was at least as likely 
as not that the veteran's chronic back pain was associated 
with his service-connected injuries.  It was not felt that 
the herniated disk and disk degeneration were related to the 
shrapnel injuries.  

Analysis

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for a disease initially diagnosed after service 
discharge when all evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).   

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2002).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

The record reflects that two VA examiners concluded in 1987 
that the veteran's back complaints were unrelated to the 
shell fragment wounds incurred in service.  However, Dr. 
Nakkache, who treated the veteran from 1995 to 1998, is of 
the opinion that service trauma was at least partially 
responsible for the veteran's ongoing back problems.  The two 
recent VA examiners initially concluded that the veteran's 
current low back disability was unrelated to the service-
incurred shrapnel injuries, but they failed to support their 
conclusions.  Therefore, the Board arranged for the claims 
folder to be returned to those examiners for supplemental 
reports supporting their conclusions.  Thereafter, both 
physicians essentially opined that the veteran's back pain is 
related to the service trauma but his degenerative disc 
disease is not.  Neither physician specifically identified 
any currently present disorder, other than degenerative disc 
disease and the postoperative residuals thereof.  In 
addition, neither physician properly supported the conclusion 
that the veteran's degenerative disc disease is not related 
to service.   

The record does in fact confirm that the veteran sustained 
low back trauma in service, and the Board has found the 
veteran's testimony concerning the onset of back symptoms in 
service and their continuity after service to be credible and 
supported by other evidence of record.  In addition, although 
the record contains medical evidence against the veteran's 
claim, the Board has not found it to be persuasive.  In sum, 
in the Board's opinion, the evidence supportive of the claim 
is at least in equipoise with that against the claim.  
Accordingly, service connection is in order for the veteran's 
current low back disability.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for low back disability is granted.  




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

